
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.27

EGTRRA GOOD FAITH AMENDMENTS TO
JETBLUE AIRWAYS CORPORATION
401(k) RETIREMENT PLAN

        THIS AMENDMENT adopted this 19 day of September, 2002, by JETBLUE
AIRWAYS CORPORATION (herein referred to as the "Employer").


W I T N E S S E T H:


        WHEREAS, the Employer has heretofore adopted a defined contribution
pension benefit plan known as the jetBlue Airways Corporation 401(k) Retirement
Plan (herein referred to as the "Plan"); and

        WHEREAS, the-Employer, pursuant to Section 8.1 of the Plan relating to
amendments thereto, hereby desires to amend the Plan for the purpose of
implementing certain changes required or permitted by the Economic Growth and
Tax Relief Reconciliation Act of 2001, Pub.L. 107-16, by adopting the sample
"good faith" amendments set forth in IRS Notice 2001-57.

        NOW, THEREFORE, effective as of January 1, 2002, except as otherwise
provided herein, the Employer hereby amends the Plan as follows:

PREAMBLE

        1.    Adoption and effective date of amendment.    This amendment of the
Plan is adopted to elect certain provisions of the Economic Growth and Tax
Relief Reconciliation Act of 2001 ("EGTRRA"). This amendment is intended as good
faith compliance with the requirements of EGTRRA and is to be construed in
accordance with EGTRRA and guidance issued thereunder. Except as otherwise
provided, this amendment shall be effective as of the first day of the first
plan year beginning after December 31, 2001.

        2.    Supersession of inconsistent provisions.    This amendment shall
supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions of this amendment.

SECTION I. PLAN LOANS FOR OWNER-EMPLOYEES AND SHAREHOLDER EMPLOYEES

        Effective for plan loans made after December 31, 2001, Plan provisions
prohibiting loans to any owner-employee or shareholder-employee shall cease to
apply.

SECTION II. LIMITATIONS ON CONTRIBUTIONS

        1.    Effective date.    This section shall be effective for limitation
years beginning after December 31, 2001.

        2.    Maximum annual addition.    Except to the extent permitted under
section XII of this amendment and section 414(v) of the Code, the annual
addition that may be contributed or allocated to a participant's account under
the Plan for any limitation year shall not exceed the lesser of:

(a)$40,000, as adjusted for increases in the cost-of-living under section 415(d)
of the Code, or

(b)100 percent of the participant's compensation, within the meaning of
section 415(c)(3) of the Code, for the limitation year.

--------------------------------------------------------------------------------



        The compensation limit referred to in (b) shall not apply to any
contribution for medical benefits after separation from service (within the
meaning of section 401(h) or section 419A(f)(2) of the Code) which is otherwise
treated as an annual addition.

SECTION III. INCREASE IN COMPENSATION LIMIT

        The annual compensation of each participant taken into account in
determining allocations for any plan year. beginning after December 31, 2001,
shall not exceed $200,000, as adjusted for cost-of-living increases in
accordance with section 401(a)(17)(B) of the Code. Annual compensation means
compensation during the plan year or such other consecutive 12-month period over
which compensation is otherwise determined under the Plan (the determination
period). The cost-of-living adjustment in effect for a calendar year applies to
annual compensation for the determination period that begins with or within such
calendar year.

SECTION IV. MODIFICATION OF TOP-HEAVY RULES

        1.    Effective date.    This section shall apply for purposes of
determining whether the Plan is a top-heavy plan under section 416(g) of the
Code for plan years beginning after December 31, 2001, and whether the Plan
satisfies the minimum benefits requirements of section 416(c) of the Code for
such years. This section amends Article IX of the Plan.

        2.    Determination of top-heavy status.    

        2.1    Key employee.    Key employee means any employee or former
employee (including any deceased employee) who at any time during the plan year
that includes the determination date was an officer of the employer having
annual compensation greater than $130,000 (as adjusted under section 416(i)(1)
of the Code for plan years beginning after December 31, 2002), a 5-percent owner
of the employer, or a 1-percent owner of the employer having annual compensation
of more than $150,000. For this purpose, annual compensation means compensation
within the meaning of section 415(c)(3) of the Code. The determination of who is
a key employee will be made in accordance with section 416(i)(1) of the Code and
the applicable regulations and other guidance of general applicability issued
thereunder.

        2.2    Determination of present values and amounts.    This section 2.2
shall apply for purposes of determining the present values of accrued benefits
and the amounts of account balances of employees as of the determination date.

        2.2.1    Distributions during year ending on the determination
date.    The present values of accrued benefits and the amounts of account
balances of an employee as of the determination date shall be increased by the
distributions made with respect to the employee under the Plan and any plan
aggregated with the Plan under section 416(g)(2) of the code during the 1-year
period ending on the determination date. The preceding sentence shall also apply
to distributions under a terminated plan which, had it not been terminated,
would have been aggregated with the Plan under section 416(g)(2)(A)(i) of the
Code. In the case of a distribution made for a reason other than separation from
service, death, or disability, this provision shall be applied by substituting
"5-year period" for "1-year' period."

        2.2.2    Employees not performing services during year ending on the
determination date.    The accrued benefits and accounts of any individual who
has not performed services for the employer during the 1-year period ending on
the determination date shall not be taken into account.

        3    Minimum benefits.    Employer matching contributions shall be taken
into account for purposes of satisfying the minimum contribution requirements of
section 416(c)(2) of the Code and the Plan. The preceding sentence shall apply
with respect to matching contributions under the Plan or, if the Plan provides
that the minimum contribution requirement shall be met in another plan, such
other plan. Employer matching contributions that are used to satisfy the minimum
contribution requirements

--------------------------------------------------------------------------------


shall be treated as matching contributions for purposes of the actual
contribution percentage test and other requirements of section 401(m) of the
Code.

SECTION V. INTENTIONALLY OMITTED

SECTION VI. DIRECT ROLLOVERS OF PLAN DISTRIBUTIONS

        1.    Effective date.    This section shall apply.to distributions made
after December 31, 2001.

        2    Modification of definition of eligible retirement plan.    For
purposes of the direct rollover provisions in section 7.12 of the Plan, an
eligible retirement plan shall also mean an annuity contract described in
section 403(b) of the code and an eligible plan under section 457(b) of the code
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
Plan. The definition of eligible retirement plan shall also apply in the case of
a distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relations order, as defined in
section 414(p) of the Code.

        3.    Modification of definition of eligible rollover distribution to
exclude hardship distributions.    For purposes of the direct rollover
provisions in section 7.12 of the Plan, any amount that is distributed on
account of hardship shall not be an eligible rollover distribution and the
distributee may not elect to have any portion of such a distribution paid
directly to an eligible retirement plan

        4.    Modification of definition of eligible rollover distribution to
include after-tax employee contributions.    For purposes of the direct rollover
provisions in section 7.12 of the Plan, a portion of a distribution shall not
fail to be an eligible rollover distribution merely because the portion consists
of after-tax employee contributions, which are not includible in gross income.
However, such portion may be transferred only to an individual retirement
account or annuity described in section 408(a) or (b) of the Code, or to a
qualified defined contribution plan described in section 401(a) or 403(a) of the
Code that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible.

SECTION VII. ROLLOVERS FROM OTHER PLANS

        1.    The Plan will accept participant rollover contributions and/or
direct rollovers of distributions made after December 31, 2001, from the types
of plans specified below, beginning on January 1, 2002.

        2.    Direct Rollovers.    The Plan will accept a direct rollover of an
eligible rollover distribution from:

        (a)    a qualified plan described in section 401(a) or 403(a) of the
Code, excluding after-tax employee contributions.

        (b)    an annuity contract described in section 403(b) of the Code,
excluding after-tax employee contributions,

        (c)    an eligible plan under section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state, except to the
extent that such distribution consists of amounts attributable to after-tax
employee contributions.

        3.    Participant Rollover Contributions from Other Plans.    The Plan
will accept a participant contribution of an eligible rollover distribution
from:

        (a)    a qualified plan described in section 401(a) or 403(a) of the
Code, excluding after-tax employee contributions.

--------------------------------------------------------------------------------

        (b)    an annuity contract described in section 403(b) of the Code,
excluding after-tax employee contributions.

        (c)    an eligible plan under section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state, except to the
extent that such distribution consists of amounts attributable to after-tax
employee contributions.

        4.    Participant Rollover Contributions from IRAs.    The Plan will
accept a participant rollover contribution of the portion of a distribution from
an individual retirement account or annuity described in section 408(a) or
408(b) of the Code that is eligible to be rolled over and would otherwise be
includible in gross income.

        5.    Rollover Contributions of After-Tax Employee Contributions Not
Accepted.    Notwithstanding anything to the contrary hereinabove, the Plan will
not accept a rollover contribution or any portion of a rollover contribution
that consists of amounts attributable to after-tax employee contribution that
would otherwise (but for the making of such rollover contribution) be excludible
from the gross income of the distributee.

SECTION VIII. ROLLOVERS DISREGARDED IN INVOLUNTARY CASHOUTS

        1.    This section shall apply with respect to distributions made after
January 1, 2002, with respect to participants who incurred a severance from
employment after January 1, 2002. This section supersedes section 4.11(d) of the
Plan.

        2.    Rollovers disregarded in determining value of account balance for
involuntary distributions.    For purposes of sections 6.4(a) and 6.5(b) of the
Plan, the value of a participant's nonforfeitable account balance shall be
determined without regard to that portion of the account balance that is
attributable to rollover contributions (and earnings allocable thereto) within
the meaning of sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and
457(e)(16) of the Code. If the value of the participant's nonforfeitable account
balance as so determined is $5,000 or less, the Plan shall immediately
distribute the participant's entire nonforfeitable account balance.

SECTION IX. REPEAL OF MULTIPLE USE TEST

        The multiple use test described in Treasury Regulation section
1.401(m)-2 and section 4.7(a)(2) of the Plan shall not apply for plan years
beginning after December 31, 2001.

SECTION X. ELECTIVE DEFERRALS—CONTRIBUTION LIMITATION

        No participant shall be permitted to have elective deferrals made under
this Plan, or any other qualified plan maintained by the employer during any
taxable year, in excess of the dollar limitation contained in section 402(g) of
the Code in effect for such taxable year, except to the extent permitted under
section XII of this amendment and section 414(v) of the Code.

SECTION XI. MODIFICATION OF TOP-HEAVY RULES

        The top-heavy requirements of section 416 of the Code and section 9.1 of
the Plan shall not apply in any year beginning after December 31, 2001, in which
the Plan consists solely of a cash or deferred arrangement which meets the
requirements of section 401(k)(12) of the Code and matching contributions with
respect to which the requirements of section 401(m)(11) of the Code are met.

SECTION XII. CATCH-UP CONTRIBUTIONS

        1.    All employees who are eligible to make elective deferrals under
this Plan and who have attained age 50 before the close of the plan year shall
be eligible to make catch-up contributions in accordance with, and subject to
the limitations of, section 414(v) of the Code. Such catch-up

--------------------------------------------------------------------------------


contributions shall not be taken into account for purposes of the provisions of
the Plan implementing the required limitations of sections 402(g) and 415 of the
Code. The Plan shall not be treated as failing to satisfy the provisions of the
Plan implementing the requirements of section 401(k)(3), 401(k)(11), 401(k)(12),
410(b), or 416 of the Code, as applicable, by reason of the making of such
catch-up contributions.

        2.    This provision is effective with respect to contributions after
December 31, 2001.

SECTION XIII. SUSPENSION PERIOD FOLLOWING HARDSHIP DISTRIBUTION

        1.    A participant who receives a distribution of elective deferrals
after December 31, 2001, on account of hardship shall be prohibited from making
elective deferrals and employee contributions under this and all other plans of
the employer for 6 months after receipt of the distribution. A participant who
receives a distribution of elective deferrals in calendar year 2001 on account
of hardship shall be prohibited from making elective deferrals and employee
contributions under this and all other plans of the employer for the period
specified in section 2 below

        2.    Suspension Period for Hardship Distributions.    A participant who
receives a distribution of elective deferrals in calendar year 2001 on account
of hardship shall be prohibited from making elective deferrals and employee
contributions under this and all other plans of the employer for 6 months after
receipt of the distribution or until January 1, 2002, if later.

SECTION XIV. DISTRIBUTION UPON SEVERANCE FROM EMPLOYMENT

        1.    Effective date.    This section shall apply for distributions
occurring after December 31, 2001, regardless of when the severance from
employment occurred.

        2.    New distributable event.    A participant's elective deferrals,
qualified nonelective contributions, qualified matching contributions, and
earnings attributable to these contributions shall be distributed on account of
the participant's severance from employment. However, such a distribution shall
be subject to the other provisions of the Plan regarding distributions, other
than provisions that require a separation from service before such amounts may
be distributed.

        The Plan, as herein amended, is hereby ratified, approved and confirmed
as being in full force and effect as of the date hereof.

        IN WITNESS WHEREOF, the undersigned Employer has executed this Amendment
as of the day and year first above written.

    EMPLOYER:
 
 
JETBLUE AIRWAYS CORPORATION
 
 
By:
 
/s/  VINCENT STABILE      

--------------------------------------------------------------------------------

Name: Vincent Stabile
Title: Vice President, People

--------------------------------------------------------------------------------



QuickLinks


W I T N E S S E T H
